DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 28th, 2022 have been fully considered but they are not persuasive. 	Applicant’s arguments and amendments with respect to the prior art rejections of claims 14 and 17-20 are found persuasive.
 Applicant’s amendment to claim 1 to further define the structure and location of the seat is rendered obvious in view of Jones (US 2011/0076640) which discloses the newly amended features.
Applicant’s arguments with respect to the 112 rejection of claims 1, 14 and 17 that when the valve is in the closed state, best shown in figure 3, the internal channel of the bone penetrating member closed due to the closure of the valve and the internal channel of the bone penetrating member is unobstructed when a tool is inserted into the internal channel of the bone penetrating member as now the valve no longer blocks material from escaping through the channel.  While the Examiner agrees that the blocking and unblocking of material through the channel occurs in the closed and open states.  The internal channel is unobstructed when in the closed state as the valve covers, but does not obstruct or block, the channel.  Whereas in the open state there is a tool disposed within the internal channel which obstructs the channel due to its permits flow of material therethrough .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,332,398) in view of Dennis (US 5,727,770) in view of Jones (US 2011/0076640).
 	Regarding claim 1, Miller et al. disclose a bone marrow access apparatus, comprising a bone penetrating member (see figure below) having an internal channel (16) having an opening at a proximal end (see figure below) and an opening at a distal end (see figure below); and a valve cap (32 + 34) engaged with the bone penetrating member, the valve cap comprises a valve (24), the bone penetrating member has an 
 	Miller et al. fail to expressly teach or disclose the valve cap defining an interior cavity in which part of the bone penetrating member is situated, wherein the valve cap comprises a valve having an opening having an open state in which the channel is not obstructed and a closed state to prevent flow of a material through the channel, the valve is repeatedly switchable between the open and closed states.
 	Dennis discloses a valve cap (10) engaged with a penetrating member (99) having an internal channel (92) having a proximal end opening (91) and a distal end opening (end opposite 91, which the tool 98 extends out from).  The valve cap comprises a valve (30 + 20) having an opening (21/33) having an open state (figure 4) in which the channel is not obstructed (figure 4) and a closed state (figure 7) preventing flow of material through the channel, the valve is repeatedly switchable between the open and closed states (column 3, lines 62-65, column 4, lines 34-41,column 5, lines 27-30) and engageable with an installation or removal instrument insertable through the valve (column 3, lines 62-65, column 4, lines 34-41,column 5, lines 27-30).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have substituted in the valve cap of Dennis for the valve cap of Miller et al. and as a function of substituting the valve cap, modifying the connection between the cap and the bone penetrating member of Miller, as it is a known alternative manner of connecting a cap to a penetrating member for creating a seal between the access apparatus at the surrounding environment.
 	Additionally, Miller et al. fail to expressly teach or disclose the seat being
e.g. 14, figures 3A-3B and/or ) as it provides an alternative robust connection for the access apparatus to be inserted and removed.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the device of Miller et al. have the seat being engageable with an installation or removal instrument as taught by Jones as it enhances the ability to insert and remove the bone marrow access apparatus.
 	Regarding claim 2, Miller et al. in view of Dennis and Jones disclose that the channel penetrates through the seat (figure 8 of Jones).
 	Regarding claim 3, Miller et al. in view of Dennis and Jones disclose that the seat is polygonal (figures 8, of Jones, the threaded surface makes a polygonal shape).
 	Regarding claim 4, Miller et al. disclose the bone penetrating member comprises an axially extending insertion portion (see figure below) and a head portion (14) having a larger cross-sectional area than the insertion portion (figure 1), the channel extends through the insertion portion and the head portion between the openings at the proximal and distal ends, and the seat is provided in the head portion (when Miller as modified in view of Joes). 	Regarding claim 7, Miller et al. in view of Dennis and Jones disclose the valve 
	Regarding claim 13, Miller et al. in view of Dennis and Jones disclose the entire cap, including the peripheral wall, the upper wall, and the lower rim, is a one-piece member made of an elastomer (column 2, lines 35-40 of Dennis). 	Regarding claim 15, Miller et al. in view of Dennis and Jones disclose at least a portion of the cap above an upper surface of the head portion of the bone penetrating member is made of an elastomer (column 2, lines 35-40, column 3, lines 15-18, figure 4, Dennis).
 	Regarding claim 16, Miller et al. in view of Dennis and Jones disclose the entire cap, including the peripheral wall, the upper wall, and the lower rim, is a one-piece member made of an elastomer (column 2, lines 35-40, Dennis).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,332,398) in view of Dennis (US 5,727,770) in view of Jones (US 2011/0076640) in further view of Von Hoff et al. (US 4,772,261). 	Regarding claim 5, Miller et al. in view of Dennis and Jones disclose the claimed invention except for the proximal end opening and distal end opening of the channel are both provided on a central longitudinal axis of the axially extending insertion portion.  Rather, Von Hoff et al. disclose the distal end opening being laterally offset from the central longitudinal axis for access to the surrounding bone marrow. 	Von Hoff et al. disclose a bone marrow access apparatus (figures 1-4) having a channel (20) having distal and proximal end openings (figure 2).  The opening at the .
 	Regarding claim 6, Miller et al.. disclose the axially extending insertion portion comprises a thread (18) on an exterior surface thereof; wherein the fluted edges are provided at a plurality of positions around the opening at the distal end of the channel (column 7, lines 47-50, column 8, lines 53-57, column 7, lines 34-62, figure 7).

    PNG
    media_image1.png
    908
    1185
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    873
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 14 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775